This matter comes before the Court on a Motion by the Respondents for summary judgment. Present were the Petitioner with her counsel Mr. Reardon, esq. and representing the respondents was Mr. Greisman, Assistant Attorney General.
The posture of this case is that Mrs. Banks is appealing to this court for review of the Personnel Advisory Board's decision ordering the hiring of Mr. Penei Sewell instead of her. Admittedly the Personnel Advisory Board's decision had a direct and substantial impact on Mrs. Banks' aspirations for the position in question and she may have some cause for complaint. However, the procedural route taken by Mrs. Banks in this
*89instance is not available
The Personnel Advisory Board in this instance was reviewing two conflicting selection processes held for one government position. The Personnel Advisory Board's decision that the original procedure for selection was proper and ordering the hiring of Mr. Sewell is an executive decision which is not reviewable under the Administrative Procedure Act. Mrs. Banks was not a party before the Personnel Advisory Board and her mere aspiration for the position is not a vested interest subject to protection under the Administrative standing. Even if we were to find adequate review provided at the A.S.C.A. review. Procedures Act. She has no some vested interest there is trial level and pursuant to sec. 4.1040(b) the appellate court would decline this
The Personnel Advisory Board's decision resolved an internal dispute within the executive branch about a selection procedure. If that resolution violates Mrs. Banks' civil rights or other common law or statutory right she should proceed with an action in the Trial Division against the American Samoa Government or in the alternative the Equal Opportunity Employment Commission.
Motion for summary judgment is granted.